DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Election
Applicant's election with traverse of Invention-species I-A2 in the Reply filed on 3 June 2021 is acknowledged.  The election encompasses claims 1-3 and 7-10.  Claims 4-6 and 11-15 are withdrawn.  The requirement for election of species B-C-D-E-F-G is withdrawn.
The traversal is on the ground that “Groups I and II are not related as subcombinations . . . because they both have the same preamble” (Reply at page 9, last paragraph).  This is not found persuasive because Applicant provides no evidence that use of the same preamble precludes a restriction based on subcombinations.  Rather, there are hundreds of U.S. patents with different inventions that have the same preamble (e.g. A nuclear reactor comprising).  Furthermore, Applicant presents embodiments having one condenser, multiple separate condensers or combined condensers that at best are distinct species having mutually exclusive characteristics as evident in the heat exchanger art.
The traversal is on the ground that because a combination species was elected, then the other species are not mutually exclusive.  For example, Applicant argues “The indicated single particular combination taken from any of (F1)-(F3)”.  Applicant did not indicate which single particular combination was elected.  That is, Applicant had a choice between the following mutually exclusive species: 
F1 alone without either F2 or F3; 
F2 alone without either F1 or F3; 
F3 alone without either F1 or F2; 
F1 with F2 but without F3; 
F1 with F3 but without F2; 
F2 with F3 but without F1; or 
the combination of F1, F2, and F3. 
Again, the requirement for election of species B-C-D-E-F-G is withdrawn.  The remaining requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The relationship (if any) of the “first gas” in the phrases: (1) “condense a first condensate portion from a first gas in the fluid mixture; (2) “for forming the first gas from a second gas and a third gas in the fluid mixture”; and (3) “condense a second condensate portion from the first gas” is unclear.  For example, it is unclear how a first gas can be used in (1) before it is formed in (2).  Where is this relationship discussed in the specification?  Also, the wordings “condense a first condensate” and “condense a second condensate” are unclear as to how a condensate can be further condensed into a condensate. 
Claim 3
Claim 1 recites “the second outlet header defining a second outlet opening for providing the second condensate portion to a drain line”.  It follows that the drain line has to be fluidly connected to the second outlet opening.  Thus, the claim 3 wording “the drain line connected to the second outlet opening” appears to be redundant.
Claim 1 recites “the second outlet header defining a vent opening for transmitting a portion of the fluid mixture to a vent line”.  It follows that the vent line has to be fluidly connected to the vent opening.  Thus, the claim 3 wording “the vent line connected to the vent opening” appears to be redundant.
Claim 10
The wording “the second outlet drain opening” lacks proper antecedent basis.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawara (JP 2013170883A). 
Claim 1
Tawara (cited via IDS) teaches a PCCS comprising a first stage condenser (50) including a first inlet header (51), a first outlet header (52) defining a first outlet opening, and first channels (53) in fluid communication between the first inlet header and the first outlet header.  The first inlet header (51) defines a first inlet opening for receiving a fluid mixture.  The first channels (53) are configured to condense a first portion from a first gas in the fluid mixture, based on heat exchange between the fluid mixture and an external environment through the first channels (53), as the fluid mixture flows through the first channels (53) from the first inlet header (51) to the first outlet header (52).  
A catalyst (32, 33) is in a second inlet header (inner part of 21) of a second stage
condenser (20, 22, 40).  The catalyst is configured to catalyze a reaction for forming the first gas from a second gas and a third gas in the fluid mixture as the fluid mixture flows through the second inlet header.  
The second stage condenser (20, 22, 40) includes the second inlet header, a second outlet header (lower part of vessel 20, where the condensed water accumulates 
Claim 2
The heat transfer area of condenser (53) is greater than that of condenser (40, 20).
Claim 3
The inlet conduit (56), drain line (25), and vent line (25) are connected to outlet opening (26).
Claim 4
The first stage condenser (53) and second stage condenser (40, 20) are spaced apart.
Claim 5
Tawara teaches a cross-over conduit (58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tawara (JP 2013170883A) as applied to claim 5 above.
Tawara discloses that the first stage condenser (53) and the second stage condenser (40, 20) are connected to each other.  
The skilled artisan would understand that condensers can be arranged relative to each other based on several characteristics (e.g., available space), necessarily amounting to certain design characteristics obviously desirable in light of the specific reactor design.  A side-by-side arrangement between inlet headers and between outlet headers is one of many arrangement options.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Tawara to have implemented a side-by-side arrangement between headers to meet a particular reactor design.  
It is within the skill of the artisan to provide pipe insulation where needed to enhance control of heat flow.  Tawara desires heat control [0079].  It would have been obvious to one of ordinary skill in the art to have modified Tawara to have surrounded the cross-over pipe (58) with insulation to enhance heat control thereat.
The result of the modifications to Tawara would have been predictable to the skilled artisan.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown:
opposite sides of the first partition define a drain path with a loop seal (claim 7). 
a lifting eye structure (claim 9) on each of:
first inlet header;
first outlet header;
second inlet header; and
second outlet header.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include all of the reference signs mentioned in the description.  The specification refers to a vent opening “VO” [0084, 0086, 0094, 0108].  However, the drawings (e.g., Figure 3) show a vent opening “DO”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the 

Objection to the Abstract
The abstract of the disclosure is objected to because” 
it refers to purported merits or speculative applications of the invention (e.g., “may include”, “may be configured”, “may catalyze “; and “may be in fluid communication with”); 
it is unclear what the abbreviation PCCS represents.
The abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).

Objection to the Title
The Title is objected to because the elected invention is not directed to a method.  It is suggested that “, and method of making the same” be deleted from the Title.

Additional Comment
Despite their lack of clarity, claims 7-10 have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.






/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646